DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible conductive wire must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The claims require a flexible conductive wire wherein on a substrate is a patterned zinc oxide nano-monomer overlapped with a carboxylated silver layer which is overlapped with a 3,4-ethylenedioxythiophene:polystyrenesulfonic acid layer. According to Page 11 Paragraph 0062 of the specification of the present application Figure 3 depicts a substrate 10 on which the carboxylated silver layer 30 overlapped with the 3,4-ethylenedioxythiophene:polystyrenesulfonic acid layer which is overlapped with the patterned zinc oxide nano-monomer 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 3 is objected to under 37 CFR 1.83(a) because it fails to show the flexible conductive wire structure as described in Paragraph 0062 of the specification. Paragraph 0062 discloses that the zinc oxide nano-monomer 20 is on the substrate 10 and is overlapped with layers 30 and 40, respectively. However, Figure 3 depicts zine oxide nano-monomer on layer 40. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 11 Paragraph 0062 discloses that the flexible conductive wire and substrate depicted in Figure 3 have the same reference number of “10”. The reference number for the flexible conductive wire should be “100”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “zinc oxide nano-monomer” in the claims is used by the claim to mean “zinc oxide nanowire or nanorods,” while the accepted meaning is “a molecule capable of forming a polymer.” Page 6 Paragraph 0034 of the specification of the present application discloses that “zine oxide nano-monomer” may be zinc oxide nanowire or zinc oxide nanorods. However, the term “monomer” is not defined in the art as being a nanomaterial but a molecule which forms a polymer. The term is indefinite because the specification does not clearly redefine the term.
Claims 1-20 are indefinite because it is not clear how the products of claims 9-10 can be formed by process of claims 1-8 and disclosed within the specification of the present application. Product claims 9 and 15 require a flexible conductive wire comprised of a carboxylated silver layer on which is a separate 3,4-ethylenedioxythiophene:polystyrenesulfonic acid layer while the method claims 1-8 and the specification of the present application disclose a process for forming the claimed flexible conductive wire by spraying a single solution of carboxylated silver nanowires, 3,4-ethylenedioxythiophene and polystyrenesulfonic acid onto the zine oxide nano-monomer. The claims are indefinite because it is not clear how two separate and different layers such as the carboxylated silver layer and 3,4-ethylenedioxythiophene:polystyrenesulfonic acid layer can be formed from a single solution.
Claims 7 is indefinite because the claim discloses “curing the patterned substrate and a mixture” and it is not clear if “a mixture” is the same as or different from the “carboxylated silver/3,4-ethylenedioxythiophene:polystyrenesulfonic acid solution” of parent claim 1. For the purposes of this examination they will be considered the same.
Claim 12 recites the limitation "the carboxylated silver nanowires".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 requires 3,4-ethylenedioxythiophene:polystyrenesulfonic acid layer comprises an alcohol solvent, a catalyst and a light stabilizer. This renders the claim indefinite because it is inconsistent with the specification of the present application which discloses that the solution used to form the layer comprised an alcohol solvent, a catalyst and a light stabilizer instead of the formed layer.
Claim 18 recites the limitation "the carboxylated silver nanowires".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 requires 3,4-ethylenedioxythiophene:polystyrenesulfonic acid layer comprises an alcohol solvent, a catalyst and a light stabilizer. This renders the claim indefinite because it is inconsistent with the specification of the present application which discloses that the solution used to form the layer comprised an alcohol solvent, a catalyst and a light stabilizer instead of the formed layer.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Huang (WIPO Publication No. 2016/034113) teaches a coated electrode comprised of a layer of silver nanowires on a transparent surface and overlapping the silver nanowire layer was a layer of PEDOT/PSS (Abstract). However, Huang does not fairly teach or suggest that a patterned layer of zinc oxide nano-monomer/nano wire or rods was between the substrate and layer of silver nanowires.
	Kim (U.S. Patent Publication No. 2012/0018200) teaches a flexible conductive wire/film comprised of a layer of silver nanowires 120 on a substrate 110 and overlapping the layer 120 was a transparent electrode layer comprised of PEDOT/PSS (Abstract and Page 3 Paragraph 0037). However, Kim does not fairly teach or suggest that a patterned layer of zinc oxide nano-monomer/nano wire or rods was between the substrate and layer of silver nanowires.

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712